DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/379,478.  Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 has been considered by the examiner.

Drawings
The drawings were received on 9/23/2021.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities:  line 4, “the predicted temperature” should be changed to - -a predicted temperature- - for claim consistency.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  line 5, “indicated by the temperature data” should either be deleted or changed to - -indicated by temperature data- -.  Appropriate correction is required.  Note, if Claim 5 is amended to remove the text “indicated by the temperature data” then similar text in Claim 6, lines 6-7, “indicated by the temperature data” should be deleted.

Claim 7 is objected to because of the following informalities:  line 3, “the predicted temperature” should be changed to - -a predicted temperature- - for claim consistency.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  lines 4-5, “the brake sensor input data” should be changed to - -the brake sensor data- - for claim consistency.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 11,111,999. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of Claims 1 and 4-10 of the instant application are fully contained by Claims 1-10 of US 11,111,999 as follows:
Claim 1 of the instant application is fully contained by Claim 1 of US 11,111,999;
Claim 4 of the instant application is fully contained by Claim 2 of US 11,111,999;
Claim 5 of the instant application is fully contained by Claim 3 of US 11,111,999;
Claim 6 of the instant application is fully contained by Claim 4 of US 11,111,999;
Claim 7 of the instant application is fully contained by Claims 6 and 7 of US 11,111,999;
Claim 8 of the instant application is fully contained by Claim 8 of US 11,111,999;
Claim 9 of the instant application is fully contained by Claim 9 of US 11,111,999; and
Claim 10 of the instant application is fully contained by Claim 10 of US 11,111,999.

Allowable Subject Matter
Claims 1 and 4-10 would be allowable if the double patenting rejections set forth in this Office action are overcome.
Claims 2-3 would be allowable if rewritten to overcome the rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The prior art does not disclose nor render obvious a transmission for a vehicle wherein the memory device has instructions stored therein that are executable by the processor to cause the processor to receive the brake sensor data from the first brake sensor and the fault diagnostic data from the fault diagnostic sensor and to selectively cool the sump based on the brake sensor data and the fault diagnostic data, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a control system for a vehicle including a controller communicatively coupled to the first brake sensor, the fault diagnostic sensor, and the sump temperature sensor, wherein the controller includes a memory device having instructions stored therein that are executable by a processor to cause the processor to receive the brake sensor data from the first brake sensor and the fault diagnostic data from the fault diagnostic sensor, to receive the temperature data from the sump temperature sensor, to predict a temperature of the sump based at least partially on the temperature data, and to selectively cool the sump by the cooling device based on the brake sensor data, the fault diagnostic data, and the predicted temperature of the sump, in combination with the other elements required by independent claim 11. 
The prior art does not disclose nor render obvious a method of operating a vehicle including selectively cooling, by the controller using the cooling device, the sump based on the brake sensor data, the fault diagnostic data, and the predicted temperature of the sump, in combination with the other method steps required by independent claim 17.
STEINMETZ et al. (US 2018/0045100 A1), being the closest prior art, discloses a transmission system heat exchanger control based on fault diagnosis (see paragraph [0003]).  However, the reference fails to disclose the above mentioned limitations that deal with using brake sensor data and fault diagnostic data to selectively cool the sump. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655